Exhibit 10.1 Consulting Agreement This consulting agreement (the “Agreement”), entered into on October 26, 2009 and effective as of the Effective Date (as defined in Section 1), is made by and between Longwei Petroleum Investment Holding Limited, a Colorado corporation (together with any successor thereto, the “Company”), and James Crane, an independent provider of services (the “Contractor”). RECITALS A.The Company desires to assure itself of the services of the Contractor, as an independent contractor, by engaging the Contractor to perform services under the terms hereof. B.The Contractor desires to provide services to the Company, as an independent contractor, on the terms herein provided. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements set forth below the parties hereto agree as follows: 1.Certain Definitions. (a)“Board” shall mean the Board of Directors of the Company. (b)“Company” shall, except as otherwise provided in Section 6(f), have the meaning set forth in the preamble hereto. (c)“Contractor” shall have the meaning set forth in the preamble hereto. (d)“Date of Termination” shall mean the date indicated in the Notice of Termination or the date specified by the Company pursuant to Section 4(b), whichever is earlier. (e)“Effective Date” shall mean October 1, 2009, the date Contractor’s consulting with the Company will be deemed to commence hereunder, and in accordance with the Agreement. (f)“Notice of Termination” shall have the meaning set forth in
